Citation Nr: 0606073	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-28 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for cellulitis 
of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1996 to October 
1996.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued in 
June 1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which, in pertinent part, granted service connection for 
cellulitis of the left leg and assigned an initial 
noncompensable disability rating, effective from October 17, 
1996.  

In February 2000, the Board remanded the issue to the RO for 
additional development.  Following receipt of the veteran's 
case at the Board for further appellate consideration, but 
prior to the promulgation of a decision on the appeal, in 
April 2003, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  And, in November 2003, the Board 
remanded the case for additional development.  VAOPGCPREC 1-
03.  In May 2005, the case was again remanded to the RO for 
compliance with the November 2003 remand order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The case is now before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  The only residual of cellulitis of the veteran's left leg 
is a superficial scar measuring 2 centimeters by 2 
centimeters, which is nontender and nonadherent without 
ulceration or functional impairment.


CONCLUSION OF LAW

The scheduler criteria for a compensable rating for 
cellulitis of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4. 118, Diagnostic Codes 7803, 
7804, 7805 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
increased rating claim.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  In compliance with the Board's February 
2000, November 2003, and May 2005 remands, collectively in 
duty to assist and VCAA notice letters issued in July 2001, 
March and September 2004, and March and June and September 
2005, a September 1997 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued in January 
2003, and January and December 2005, and their cover letters, 
VA provided the veteran with the notice required by the VCAA 
and asked the veteran to submit health care provider 
information, signed authorizations for release of 
information, and to identify, or supply, records in support 
of his claim and/or informed him that he would be scheduled 
for examination.  The letters informed the appellant of what 
evidence was required to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  The June 
2005 letter asked the appellant to let VA know of any other 
evidence or information that would support his claim or to 
send any evidence in his possession to VA.  The medical 
evidence supplied by the veteran primarily showed treatment 
for the veteran's nonservice-connected left knee disorder, in 
response to these letters.  Moreover, the veteran failed to 
sign authorizations for release of additional information 
from Drs. Salas and Suarez.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board observes that medical records for these doctors, dated 
in 1997 and 1998, are associated with the record, along with 
VA treatment records from January 1997 to July 2004.  The 
veteran was examined on several occasions in: February 1997, 
November 2002, November 2004, and September 2005; SSOCs were 
issued in 2003 and 2005.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
remands with regard to the issue discussed in this decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

Although the VCAA letters failed to notify the appellant of 
the evidence required to substantiate his claim before the 
initial AOJ rating decision, the reasons and bases of the SOC 
and SSOCs and the various duty to assist and VCAA letters 
specifically explained to the appellant what the evidence 
must show in order to establish entitlement to a compensable 
rating.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the content complying notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

The veteran contends that the residuals of cellulitis of the 
left leg warrant a compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection for 
residuals of cellulitis of the left leg and assigned an 
initial noncompensable disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2005); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

At the time of the 1997 rating decision, the veteran's left 
leg cellulitis disability was rated as a scar and assigned an 
initial noncompensable rating, under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1996), as no functional impairment, or 
associated pain and tenderness had been shown.  Prior to 
August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic Code 
7803 provided for a maximum 10 percent rating for superficial 
scars, poorly nourished, with repeated ulceration; Diagnostic 
Code 7804 provided for a maximum 10 percent rating for 
superficial scars, tender and painful on objective 
demonstration; and  Diagnostic Code 7805 provided that other 
scars were rated on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).

During the pendency of the appeal, the criteria for rating 
skin disabilities were revised effective August 30, 2002.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 
Fed. Reg. 58,448-49 (Sept. 16, 2002)).  Under the current 
rating criteria, a maximum 10 percent rating is warranted 
either for superficial, unstable scars under Diagnostic Code 
7803 or for superficial scars, which are painful on 
examination, under Diagnostic Code 7804.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7805 still provides that other scars are rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

Service medical records reflect that the veteran was seen for 
left leg cellulitis on July 10, 1996.  He was hospitalized 
and, after drainage and treatment, he was discharged five 
days later and instructed to report daily that week for 
dressing changes and to return to sick call if fever or 
infection reoccurred.  On VA examination in February 1997, 
the only residual of left leg cellulitis was a circular scar 
measuring 2 centimeters with loss of color, which was 
nontender to palpitation.  The diagnosis was residuals of 
left leg cellulitis, status post incision and drainage with a 
residual scar, healed.

Except for treatment for a posterior horn lateral meniscus 
tear and an anterior cruciate ligament tear in 1997 and 1998, 
private medical records dated in 1997 and 1998 and VA medical 
records from January 1997 to July 2004 show no treatment for 
left leg problems.  The VA clinical records reflect that, on 
examination of the lower extremities, no edema, cyanosis, 
erythema, warmth, tenderness, or skin lesions were noted.  
Although the veteran has complained of sporadic inflammation, 
redness, pain, and itching during the pendency of this 
appeal, upon VA examination, the only residual found of left 
leg cellulitis has been an atrophic, once hypopigmented (but 
no longer), depressed scar on the lateral aspect of the left 
lower leg measuring no more than 2 centimeters by 2 
centimeters.  No redness, inflammation, swelling, 
instability, weakness, tenderness, or interference with leg 
movement or function has been shown.  The examiners have 
repeatedly stated that there are no residuals due to 
cellulitis except for a small scar on the left leg.  The area 
is not red, swollen, edematous, or with loss of subcutaneous 
tissue.  The scar is not unstable, there is no frequent loss 
of coloring or skin over the scar.  The scar is superficial, 
not associated with underlying tissue damage, and is not 
poorly nourished with repeated ulcerations.  Moreover, it is 
not tender to palpitation objectively.  The examiners have 
observed that the symptoms of the veteran's nonservice-
connected left knee internal joint derangement with left knee 
anterior cruciate ligament reconstruction with a posterior 
horn lateral meniscal tear, overshadow the veteran's service-
connected cellulitis.

Hence, the preponderance of the evidence is against a 
compensable evaluation under the former and current 
Diagnostic Code 7804 during the entire period as no treatment 
has been shown and examination findings were nearly 
identical.  See Fenderson, 12 Vet. App. 119.  Accordingly, 
the Board finds that the evidence does not support an initial 
compensable rating for the veteran's residuals of left leg 
cellulitis under Diagnostic Code 7804 and staged ratings are 
not warranted.  

The only other evidence the veteran has submitted that 
supports his claim is his own statements and those of his 
representative.  They note complaints of pain, weakness, and 
fatigue of the left lower extremity.  The evidence of record 
shows the veteran's complaints are due to his nonservice-
connected left knee disorder.  The veteran does not claim 
that he has sought treatment, or been treated for, 
cellulitis.  Their statements are not competent evidence.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Consequently, the Board concludes that the 
preponderance of the evidence is against a compensable rating 
for the veteran's left leg cellulitis disability.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left leg cellulitis 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no medical evidence has been presented showing 
factors not already contemplated by the rating criteria, such 
as frequent periods of hospitalization or incapacitating 
episodes, due solely to the veteran's service-connected left 
leg cellulitis disability, as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards and the rating currently assigned, 
adequately compensate the veteran for any adverse impact 
caused by his service-connected left leg cellulitis 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.




ORDER

An initial compensable rating for residuals of left leg 
cellulitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


